Filed 7/2/13 P. v. Lane CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B244995

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA393879)
         v.

RANDY LANE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Stephen A. Marcus, Judge. Affirmed.
         Murray A. Rosenberg, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.




                                      ____________________________
        On February 2, 2012, Randy Lane sold rock cocaine base to a police informant.
He was charged with possession of cocaine base for sale, a violation of Health and Safety
Code section 11351.5,1 count 1, and sale/transportation/offer for sale of a controlled
substance, a violation of section 11352, subdivision (a), count 2. It was further alleged he
had suffered two prior convictions within the meaning of section 11370.2, subdivision (a)
and three prior felony convictions within the meaning of Penal Code section 667.5,
subdivision (b).
        Following advisement of his rights and the consequences of entering a guilty plea,
Lane pleaded no contest to count 2. The trial court found the plea was factually
supported and knowing, intelligent and voluntary. It dismissed the remaining count and
special allegations and, consistent with the plea agreement, sentenced Lane to the
midterm of four years in county jail (§ 11352, subd. (a)); Pen. Code, § 1170, subd.
(h)(2)), awarded 300 days good conduct credit, and ordered him to pay a restitution fine
of $400 (Pen. Code, § 1202.4, subd. (b)), a $40 court operations assessment (Pen. Code,
§ 1465.8, subd. (a)(1)), a $30 conviction assessment (Gov. Code, § 70373), and a $50 lab
fee (§ 11372.5) and to provide biological samples (Pen. Code, § 296, subd. (a)(1)) and
register as a narcotics offender (§ 11590, subd. (a)).
        Defendant timely appealed, basing his appeal on the sentence and other matters
occurring after the plea that do not affect the validity of the plea. We appointed counsel
to represent him on appeal. After examination of the record, appointed counsel filed an
opening brief raising no issues and asking this court to independently review the record.
(People v. Wende (1979) 25 Cal.3d 436, 441-442.) On April 4, 2013, we sent letters to
defendant and appointed counsel, directing counsel to immediately forward the appellate
record to defendant and advising defendant that within 30 days he could personally
submit any contentions or issues that he wished us to consider. To date, defendant has
not responded.



 1   Undesignated statutory references will be to the Health and Safety Code.


                                              2
       Defendant’s guilty plea and failure to obtain a certificate of probable cause limit
the potential scope of defendant’s appeal to “[g]rounds that arose after entry of the plea
and do not affect the plea’s validity” or “[t]he denial of a motion to suppress evidence
under Penal Code section 1538.5.” (Cal. Rules of Court, rule 8.304(b); see Pen. Code,
§ 1237.5.) We have examined the entire record and have found that no arguable issues of
any sort exist. We are satisfied that defendant’s appointed counsel has fully complied
with his responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40
Cal.4th 106, 109-110; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED.




                                                                CHANEY, J.
We concur:




              ROTHSCHILD, Acting P. J.




              JOHNSON, J.




                                             3